Citation Nr: 9934730	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  93-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
1992, the RO denied the claims of entitlement to service 
connection for a mental disorder/PTSD, hearing loss, tinnitus 
and a nonservice-connected pension.  The veteran perfected 
appeals with the denials of service connection for PTSD, 
hearing loss and tinnitus.  By decision dated in January 
1997, the Board denied the claims of entitlement to service 
connection for hearing loss and tinnitus.  

The issue on appeal was originally before the Board in 
November 1994 and January 1997.  It was remanded each time 
for additional development.  The Board notes at the time of 
the January 1997 Board decision, the issue of entitlement to 
service connection for a skin disorder and tumors, claimed as 
residuals of exposure to Agent Orange, was referred to the RO 
for appropriate action.  It does not appear that the RO has 
considered the issues.  They are once again referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  One combat-related stressor has been verified.  

2.  The preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.  


CONCLUSION OF LAW

An acquired psychiatric disorder to include post-traumatic 
stress disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

No abnormalities were noted on the report of the service 
entrance examination conducted in February 1967.  A 
psychological examination was normal at that time.  In 
October 1969, it was noted the veteran tried to jump off his 
ship while intoxicated.  The impression at that time was 
alcohol abuse.  No abnormalities were noted on the report of 
the separation examination conducted in April 1971.  

The service personnel records show the veteran served in 
Vietnam as evidenced by receipt of the Vietnam Service Medal.  
His military specialty was Boatswain's Mate.  He did not 
receive any awards or decorations indicative of participation 
in combat.  He was assigned to the United States Ship (USS) 
Colleton (APB-36) from September 1967 to October 1968.  From 
October 1968 to April 1971 he was assigned to the USS Arneb 
(LKA-56).  

VA outpatient treatment records have been associated with the 
claims files.  The records include numerous diagnoses of 
bipolar disorder and history of bipolar disorder beginning in 
November 1991.  These records do not include an opinion, 
which relates bipolar disorder to active duty.  PTSD was 
included as a tentative diagnosis in July 1988.  No stressors 
were reported.  A medical certificate dated in July 1990 
included an impression of a history of mixed type bipolar 
disorder and rule out PTSD.  The examiner noted on the 
certificate that the veteran had been diagnosed with bipolar 
disorder, PTSD and schizophrenia in the past.  A December 
1990 referral form included diagnoses of major depression and 
PTSD.  No stressors were reported.  A treatment record dated 
in January 1993 included an assessment of PTSD traits and 
personality disorder not otherwise specified.  The veteran 
reported that he had been in combat in Vietnam.  In December 
1996, an assessment of bipolar disorder, hypomania and PTSD 
was made.  The veteran had documents in his possession 
demonstrating Vietnam duty.  A January 1997 clinical record 
included assessments of bipolar disorder and PTSD.  No 
stressors were reported.  

Private treatment records have also been associated with the 
claims files.  A psychological evaluation conducted in May 
1989 resulted in a diagnostic impression of mixed bipolar 
disorder.  The disorder was not linked to active duty.  An 
evaluation for mental disorders was conducted in October 
1990.  The veteran related that he had felt depressed since 
his return from Vietnam in 1968.  He reported witnessing many 
people being shot, including a child who was shot while in 
the arms of its mother.  The diagnoses were major depression 
with no organic etiology identified and PTSD manifested by 
recurrent recollections of traumatic events in Vietnam, 
frequent nightmares and insomnia.  A psychiatric evaluation 
conducted in February 1992 resulted in a finding of no Axis I 
diagnosis and an Axis II diagnosis of mixed character 
disorder.  An undated psychiatric evaluation included an Axis 
I diagnoses of bipolar disorder and PTSD.  An in-service 
stressor of unloading dead bodies off a helicopter was 
reported at that time.  

The veteran was hospitalized at a VA facility from July to 
August 1991.  He was admitted with a diagnosis of bipolar 
disorder.  He complained of occasional nightmares of Vietnam 
but reported that they were not incapacitating.  No Axis I 
diagnosis was included on the discharge summary.  The Axis II 
diagnosis was personality disorder, not otherwise specified.  

A VA examination was conducted in February 1992.  The veteran 
reported his life had not been the same since returning from 
Vietnam and he thought he had PTSD.  In-service stressors 
reported were witnessing a body, which had fallen off a 
stretcher, which had ants and blood coming out of the dead 
soldier's side and mouth.  He also reported he fell off the 
ship sometime in 1967 off the coast of Vietnam.  He further 
reported he helped man a three-inch gun while on the USS 
Colleton.  He reported in very vague terms that a friend had 
his head blown off while in Vietnam but the veteran was not 
present at the time.  The report includes a review of the 
veteran's pre-service, in-service and post-service history, 
and a mental status examination.  Based on a review of the 
history and findings, the psychiatrist opined that the 
veteran failed to present trauma sufficient to cause PTSD.  
The psychiatrist stated that it was clear that the veteran 
came from a profoundly dysfunctional childhood.  

The diagnosis was noted to be extremely difficult as there 
were elements of PTSD, bipolar disorder and the destructive 
effects of a profoundly disrupted childhood.  The 
psychiatrist concluded that the veteran did not have 
sufficient symptoms of PTSD to warrant that diagnosis.  
Moreover, the psychiatrist was reluctant to even make a clear 
diagnosis of bipolar disorder based on the veteran's current 
clinical presentation.  The Axis I diagnosis was that 
elements of PTSD and bipolar disorder were observed but no 
diagnosis made.  The Axis II diagnosis was mixed personality 
disorder with schizoid, immature, passive/aggressive, 
antisocial and borderline features.  

On VA form 9 received in September 1992, the veteran reported 
that while serving on the USS Colleton he helped unload dead 
and wounded at night.  One man he observed had ants and blood 
coming from his side.  The veteran stated that he observed a 
South Vietnamese woman who had her breast blown away by 
shrapnel.  He also wrote that he had fallen off the ship on 
one occasion and almost drowned.  

The veteran sought treatment at an emergency room at a 
private facility in January 1994.  He reported he had a long 
history of depression.  A diagnosis of depression was made.

The veteran submitted a statement in January 1995.  He 
reported he served as a deck hand on the USS Colleton in 
Vietnam.  He stated that he helped to unload wounded and dead 
bodies from helicopters on a daily basis.  

The report of an April 1995 VA mental examination is of 
record.  A board of two psychiatrists who had access to the 
veteran's complete medical record conducted the examination.  
The veteran complained of nightmares and flashbacks of his 
Vietnam combat experience.  He reported having recurring 
memories of helping to load injured and dead persons on his 
ship.  He reported loading a man without a head, a woman 
without a right breast and a dead man with ants coming out of 
his mouth and ears.  The psychiatrists noted the veteran had 
consistently referred to his experience of unloading the 
wounded and dead persons on his ship as being painful.  

The veteran reported re-experiencing these events in 
recurrent dreams and intrusive recollections.  Based on a 
mental status examination and review of all the evidence, the 
psychiatrists determined that neither the record nor the 
board's psychiatric examination indicated that these events 
were sufficiently incapacitating to account for the past and 
present clinical picture.  The psychiatrists concluded that 
there was insufficient evidence to meet the criteria for a 
diagnosis of PTSD.  The psychiatrists also concluded that the 
proper Axis I diagnosis was bipolar disorder not otherwise 
specified, and the proper Axis II diagnosis was personality 
disorder not otherwise specified with antisocial and paranoid 
traits.  

In May 1995, the U. S. Army and Joint Services Environmental 
Support Group (ESG) responded to the RO's request for 
verification of any in-service stressors.  ESG noted the 
command history for the USS Colleton from 1967 described a 
June 19, 1967 incident where an army unit incurred heavy 
casualties, which were flown to the USS Colleton and placed 
in many different places on the ship.  A number of the 
wounded subsequently died on board the USS Colleton.  The 
history from the ship included the veteran as being a crewman 
with the rank of Seaman.  

In April 1997, the veteran reported he had fallen off the USS 
Colleton and not the USS Arneb.  The veteran submitted a 
second statement in May 1997.  He listed several events he 
witnessed during active duty on the USS Colleton.  He 
observed a woman who had her breast blown away by shrapnel.  
This was in June or July of 1967 to 1968.  He reported he 
fell off his ship in the later part of 1967 or the early part 
of 1968 and almost drown.  He wrote that a friend of his had 
his head blown off.  He did not remember his friend's name.  

Records from the Social Security Administration have been 
associated with the claims files.  It was noted that the 
veteran had manic depressive bipolar mix.  Other records 
include diagnoses of bipolar disorder and history of PTSD, 
affective disorder, character disorder, and depression.  None 
of the mental disorders were linked to any incident of active 
duty.  

In February 1998, the veteran reported he was involved in 
combat as he helped to fire three-inch guns while serving on 
the USS Colleton.  He also reported the ship was hit by enemy 
fire.  

In February 1998, ESG provided additional information on the 
USS Colleton.  This information discloses that the ship 
participated in an extensive medical evacuation in the area 
of Song Soi Rap in June 1967.  The ship's history also 
indicated a large triage area was added for the immediate 
treatment of battle wounded but no specific details or names 
were provided.  ESG noted the killing, accidentally or in 
combat, of civilians was extremely difficult to verify.  

A VA PTSD examination was conducted in August 1998 by a 
second board of two psychiatrists.  The psychiatrists 
certified that all evidence in the claims files was reviewed 
in conjunction with the examination.  The psychiatrists found 
the veteran met some of the criteria for a diagnosis of PTSD, 
including a finding that the June 1967 incident involving the 
unloading of wounded and the veteran's reaction to the event 
could qualify as a sufficient stressor for a diagnosis of 
PTSD.  The psychiatrists did not find sufficient evidence of 
persistent avoidance other than a single comment that the 
veteran avoided war movies.  The psychiatrists also did not 
find evidence for exaggerated startle response.  They noted 
that the veteran's difficulty with sleep and concentrating 
were cardinal signs of mood disorder and are consistent with 
the diagnosis of bipolar disorder.  The psychiatrists 
commented that the veteran's anger outbursts could also be 
explained by bipolar disorder and especially by the veteran's 
documented Axis II diagnosis of personality disorder with 
antisocial traits.  The anger outbursts were noted to have 
begun in childhood.  The psychiatrists concluded that there 
was insufficient evidence in the veteran's history to satisfy 
the criteria for a diagnosis of PTSD.  The psychiatrists did 
not diagnose a link between the veteran's stressors and PTSD 
since they concluded that the veteran did not meet the 
criteria for PTSD.  The psychiatrists determined that the 
proper Axis I diagnosis was bipolar disorder not otherwise 
specified, and the proper Axis II diagnosis was personality 
disorder not otherwise specified with antisocial features and 
provisionally with paranoid traits.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  



The VA regulation was changed in June 1999 to conform to the 
decision rendered by the United States Court of Appeals for 
Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the veteran served in 
Vietnam during the period of hostilities there, that he 
reported he was exposed to stressors during such service, and 
that PTSD has been diagnosed by medical personnel.  At least 
one of the diagnoses of PTSD was based on the veteran's 
reported Vietnam experiences.  In view of these findings, the 
Board concludes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  The Board finds 
that the veteran has presented a claim which is plausible.  
The Board is also satisfied that as a result of the November 
1994 and January 1997 remands of the case to the RO for 
further development and adjudicative actions, all relevant 
facts have been properly developed to the extent possible.  
No further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

The Board notes that a combat related stressor has been found 
to be verified by the RO.  This stressor was the June 19, 
1967 incident where an army unit incurred heavy casualties, 
which were evacuated to the ship the veteran was stationed 
on.  Some of the casualties died on board the ship.  The 
veteran reported he helped to transport the wounded men.  
While there is no direct evidence the veteran actually helped 
with the evacuation, his statements are consistent with the 
duties he would have been assigned to as a deck hand.  None 
of the veteran's other stressors were verified.  The Board 
finds one of the veteran's stressors has been verified.  

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
PTSD.  Included in the claims files are several diagnoses of 
PTSD made by VA and private health care professionals.  Only 
one of the diagnoses was based on the sole confirmed stressor 
(an undated private treatment record).  The diagnosis of PTSD 
must be made on the basis of a verified stressor.

The Board notes all of the diagnoses of PTSD were made 
without the benefit of review of the veteran's entire claims 
files.  In opposition to this are the findings of the VA 
examinations conducted in April 1995 and in August 1998.  A 
board of two psychiatrists who had access to all the 
veteran's claims files conducted these examinations.  The 
psychiatrists who conducted the April 1995 examination 
determined that neither the record nor the psychiatric 
examination indicated that any of the in-service events were 
sufficiently incapacitating to account for the past and 
present clinical picture.  These psychiatrists concluded that 
there was insufficient evidence to meet the criteria for a 
diagnosis of PTSD.  These psychiatrists also concluded that 
the proper Axis I diagnosis was bipolar disorder not 
otherwise specified, and the proper Axis II diagnosis was 
personality disorder not otherwise specified with antisocial 
and paranoid traits.  The psychiatrists who conducted the 
August 1998 examination concluded that there was insufficient 
evidence in the veteran's history to satisfy the criteria for 
a diagnosis of PTSD.  These psychiatrists did not diagnose a 
link between the veteran's stressors and PTSD since they 
concluded that the veteran did not meet the criteria for 
PTSD.  They also determined that the proper Axis I diagnosis 
was bipolar disorder not otherwise specified, and the proper 
Axis II diagnosis was personality disorder not otherwise 
specified with antisocial features and provisionally with 
paranoid traits.  Since these psychiatrists had the 
opportunity to independently review all the evidence in 
making their final assessment, the Board places greater 
probative weight on their opinions.  The remaining examiners 
who have rendered opinions did not have access to the 
veteran's complete claims files.  The Board also places 
greater probative weight on the findings of the April 1995 
and August 1998 VA examinations as both examinations were 
conducted by boards of two psychiatrists who were 
specifically tasked with determining the correct diagnosis of 
the veteran's mental disorder as opposed to rendering 
treatment.  The other diagnoses of PTSD included in the 
claims file were not based on a review of the entire claims 
files and/or were not based solely on a verified stressor.  

The Board notes that the veteran has been diagnosed with 
other mental disorders, including predominantly bipolar 
disorder.  However, these other mental disorders have not 
been linked to the veteran's period of active duty in any 
way.  There is no evidence of record demonstrating the 
veteran had a psychosis within one year of discharge, which 
would have been subject to presumptive service connection.  
Service connection for a mental disorder other than PTSD is 
not warranted.  

For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.  The Board has considered the 
applicability of the regulation requiring that any reasonable 
doubt regarding service connection be resolved in the 
veteran's favor, and finds that reasonable doubt does not 
exist because there is not an equal balance of positive and 
negative evidence.  38 C.F.R. § 3.102 (1999).  








ORDER

Entitlement to service connection for PTSD is denied.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

